DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 5, 6, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0192556 to Takahashi et al. (Takahashi).
In Reference to Claim 1
Takahashi, see Fig.2 discloses:

	Vehicle exhaust system (fig.1) comprising: 
	a component housing (exhaust pipe 13, 12) defining an internal cavity; 
	a first exhaust gas treatment element 17 positioned within the internal cavity; 
	a second exhaust gas treatment element 18 positioned within the internal cavity and axially spaced from the first exhaust gas treatment element by a gap (elbow); and 
	a resonator volume 21 in fluid communication with the internal cavity exhaust path.
In Reference to Claim 5
Takahashi, see Fig.2 discloses:
	There is no net flow out of the resonator volume 21.
In Reference to Claim 8
Takahashi discloses:
	The resonator volume 21 is enclosed within a resonator housing 22 including at least one connection 21 of the resonator housing to the component housing.

In Reference to Claim 14
Takahashi, Fig.1, discloses:
A vehicle exhaust system comprising: 
	a first housing (exhaust pipe 12 and 13) defining an internal cavity (exhaust flow path); 
	at least one exhaust gas treatment element (17) positioned within the internal cavity; 
	a resonator volume 21 spaced radially outwardly of the at least one exhaust gas treatment element, (see Fig.1 21 space radially outward); and 
	a resonator connection 21a to provide communication between the resonator volume 21 and the internal cavity (exhaust flow path).
In Reference to Claim 21
Takahashi, Fig.1, discloses:
	an entirety of the resonator volume 21 is spaced radially outwardly of the at least one exhaust gas treatment element 17.
In Reference to Claim 22
Takahashi, Fig.1, discloses:
	The resonator 21 volume is open to the internal cavity (exhaust path).


Allowable Subject Matter
Claims 2-4, 7, 9-13, 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-4, 7, 9-13, 15-20 are allowed or ”objected to allowable” primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “at least one resonator connection in communication with the resonator volume, wherein the resonator connection is located at the gap.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2; 
The prior art of record does not teach “including at least one resonator connection in communication with the resonator volume, and wherein the at least one resonator connection is located at one of the inlet and outlet cones.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3; and 

The prior art of record does not teach “ The resonator volume is formed between an outer surface of the component housing and an inner surface of a resonator housing 2 that at least partially surrounds the component housing, and wherein the resonator volume is concentric with the center axis such that the resonator volume completely and entirely surrounds an outer circumference of the first and second gas treatment elements”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6;
The prior art of record does not teach “at least one pipe that connects the resonator housing to at least one of the component housing, an inlet pipe to the component housing, and an outlet pipe from the component housing.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7.
The prior art of record does not teach “the component housing comprises a center housing portion that encloses the first and second gas treatment elements, an inlet portion positioned at one end of the center housing portion, and an outlet portion positioned at an opposite end of the center housing portion, and wherein the at least one connection comprises at least one pipe that is connected to at least one of the center housing, inlet, and outlet portions.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9.
The prior art of record does not teach “at least one pipe that connects the resonator housing to at least one of the component housing, an inlet pipe to the component housing, and an outlet pipe from the component housing.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
The prior art of record does not teach “a plurality of resonator connections in communication with the resonator volume.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12.
The prior art of record does not teach “the resonator volume is in parallel with the first and second gas treatment elements.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
The prior art of record does not teach “a second housing that defines the resonator volume, wherein the resonator connection is either located internally within the second housing or externally of the second housing” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
The prior art of record does not teach “a first exhaust gas treatment element positioned within the internal cavity; a second exhaust gas treatment element positioned within the internal cavity and separated from the first exhaust gas treatment element by a gap; a resonator volume in communication with the internal cavity; and a plurality of resonator connections in communication with the resonator volume.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
	Applicant’s arguments, see page 7 regarding claim 14 arguments, filed 08/30/2022, with respect to Koichi JP 2003138931 have been fully considered and are persuasive.  The claim rejection of claim 14 has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746